UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934(Amendment No.)* Waste Industries USA, Inc. (Name of Issuer) Common Stock (No Par Value) (Title of Class of Securities) 941057 10 1 (CUSIP Number) Ben I. Adler, Esq. Goldman, Sachs & Co. One New York Plaza New York, NY 10004 (212) 902−1000 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) Copy to: Robert C. Schwenkel Fried, Frank, Harris, Shriver & Jacobson LLPOne New York Plaza New York, NY 10004 (212) 859-8000 October 22, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. *The remainder of this cover page will be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the "Act") or otherwise subject to the liabilities of that section of the Act but will be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 941057 10 1 SCHEDULE 13D Page 2 of55Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON The Goldman Sachs Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 33,737 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 33,737 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,737 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESx1 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2%2 14 TYPE OF REPORTING PERSON HC-CO 1 This filing does not reflect any shares of Common Stock (as defined herein) that may be deemed to be beneficially owned by The Goldman Sachs Group, Inc. as a result of membership in a “group” within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and The Goldman Sachs Group, Inc. disclaims such membership. 2 Based on 14,109,670 shares of Common Stock outstanding on August 9, 2007, as reported in the Issuer’s Form 10-Q for the fiscal quarter ended June 30, 2007, filed with the Securities and Exchange Commission on August 9, 2007 (the “Reported Shares Outstanding”). CUSIP No. 941057 10 1 SCHEDULE 13D Page 3 of55Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Goldman, Sachs & Co. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF; WC; OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 33,737 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 33,737 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,737 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESx3 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2%4 14 TYPE OF REPORTING PERSON BD-PN-IA 3This filing does not reflect any shares of Common Stock (as defined herein) that may be deemed to be beneficially owned by Goldman, Sachs & Co. as a result of membership in a “group” within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and Goldman, Sachs & Co. disclaims such membership. 4Based on the Reported Shares Outstanding. CUSIP No. 941057 10 1 SCHEDULE 13D Page 4 of55Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GS Direct, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 33,737 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 33,737 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,737 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESx5 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2%6 14 TYPE OF REPORTING PERSON OO 5This filing does not reflect any shares of Common Stock (as defined herein) that may be deemed to be beneficially owned by GS Direct, L.L.C. as a result of membership in a “group” within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and GS Direct, L.L.C. disclaims such membership. 6Based on the Reported Shares Outstanding. ITEM 1.Security and Issuer. This statement on Schedule 13D (this “Schedule 13D”) relates to the common stock, no par value (“Common Stock”), of Waste Industries USA, Inc. (the “Issuer”).The principal executive offices of the Issuer are located at 3301 Benson Drive, Suite 601, Raleigh, North Carolina 27609. ITEM 2.Identity and Background. This statement is being filed by The Goldman Sachs Group, Inc. (“GS Group”), Goldman, Sachs & Co. (“Goldman Sachs”), and GS Direct, L.L.C. (“GS Direct” and collectively with GS Group and Goldman Sachs, the “Reporting Persons”).7 GS Group is a Delaware corporation and holding company that (directly and indirectly through subsidiaries or affiliated companies or both) is a leading investment banking organization.Goldman Sachs, a New York limited partnership, is an investment banking firm and a member of the New York Stock Exchange and other national exchanges. Goldman Sachs also serves as the manager for GS Direct.Goldman Sachs is wholly-owned, directly and indirectly, by GS Group. GS Direct, a wholly-owned subsidiary of GS Group, is a Delaware limited liability company that invests capital primarily alongside corporate and sponsor clients in situations in which access to its or its affiliates’ capital, relationships, or advisory services can enhance the value of the investment.The principal address of each Reporting Person is 85 Broad Street, New York, NY 10004. The name, business address, present principal occupation or employment and citizenship of each director of GS Group are set forth in Schedule I hereto and are incorporated herein by reference. The name, business address, present principal occupation or employment and citizenship of each member of the Principal Investment Area GS Direct Investment Sub-Committee of Goldman Sachs, which is responsible for reviewing all material investing and harvesting transactions proposed to be entered into by GS Direct, are set forth in Schedule II-A hereto and are incorporated herein by reference.The name, business address, present principal occupation or employment and citizenship of each officer of GS Direct are set forth in Schedule II-B hereto and are incorporated herein by reference. During the last five years, none of the Reporting Persons nor, to the knowledge of each of the Reporting Persons, any of the person listed on Schedules I, II-A or II-B hereto, (i) has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) except as set forth on Schedule III hereto, has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to federal or state securities laws or finding any violation with respect to such laws. The Reporting Persons have entered into a Joint Filing Agreement, dated as of November 1, 2007, a copy of which is attached hereto as Exhibit 7.01. 7Neither the present filing nor anything contained herein shall be construed as an admission that any Reporting Person constitutes a "person" for any purpose other than for compliance with Section 13(d) of the Securities Exchange Act of 1934, as amended. ITEM 3.Source and Amount of Funds or Other Consideration. Funds for the Common Stock acquired in ordinary course trading activities by Goldman Sachs or another wholly-owned broker or dealer subsidiary of GS Group and reported as beneficially owned came from the working capital of Goldman Sachs or other such subsidiary.It is anticipated that funding for the Proposal (as defined in Item 4 below) will be in the form of (1) cash contributed to the acquisition vehicle formed by the Investors (as defined in Item 4 below) and (2) debt financing.In addition, it is anticipated that a portion of the shares of Common Stock, currently held by Lonnie C. Poole Jr., the Chairman of the Board of Directors of the Issuer, certain Poole family members and entities (together with Mr. Poole, the “Poole Members”), and Jim W. Perry, President, Chief Executive Office, and Director of the Issuer, will be contributed to the acquisition vehicle.The description of the Proposal set forth in Item 4 below is incorporated by reference in its entirety into this Item 3. ITEM 4.Purpose of Transaction. On October 22, 2007, Mr. Poole, Mr. Perry, GS Direct, and Macquarie Infrastructure Partners Inc. (“MIP” and collectively with the Poole Members, Mr. Perry, and GS Direct, the “Investors”) delivered a letter (the “Proposal Letter”) to the Special Committee of the Board of Directors of the Issuer in which it was proposed that the Investors would offer to acquire by merger, through a newly-formed entity, for a purchase price of $36.75 in cash per share, all of the outstanding shares of the Issuer’s Common Stock, other than any shares held by the acquisition vehicle,the Poole Members, Mr. Perry, and other members of the Issuer’s senior management team that are to be invested in the transaction (the “Proposal”). The Proposal Letter states that no binding obligation on the part of any person will arise with respect to the Proposal or any transaction until a mutually acceptable definitive merger agreement, for the acquisition of the outstanding Common Stock of the Issuer, is executed and delivered.A copy of the Proposal Letter is filed as Exhibit 7.02 to this Schedule 13D, and is incorporated by reference into this Item 4.No guarantees can be given that the proposed merger will be consummated. In connection with the Proposal, the Investors entered into a Support Agreement, dated October 22, 2007, (the “Support Agreement”) whereby the Poole Members and Mr. Perry agreed to support and vote in favor of the Proposal and the transactions contemplated thereby, to vote against any action or agreement that would result in a breach of any representation, warranty, covenant, agreement or other obligation of the Issuer in the merger agreement, against any alternative proposal, and against any agreement (or amendment to any agreement in existence on the date hereof), amendment of the Issuer’s charter documents or other action that is intended or could reasonably be expected to prevent, impede, interfere with, delay, postpone or discourage the consummation of the merger. The Support Agreement is filed as Exhibit 7.03 to this Schedule 13D, and is incorporated by reference into this Item 4. The Board of Directors has established a special committee of independent directors (the “Special Committee”) that has retained independent financial and legal advisors to consider the Proposal.After delivery of the Proposal, the Investors presented the Special Committee with drafts of a merger agreement, forms of commitment letters from the Investors, and a debt commitment letter from Wachovia Bank, N.A., HSBC Securities (USA) Inc., and HSBC Bank, N.A. (the “Debt Commitment Letter”) to facilitate their consideration of the Proposal. The Debt Commitment Letter is filed as Exhibit 7.04 to this Schedule 13D and is incorporated by reference into this Item 4. The Investors reserved the right to withdraw the Proposal at any time. The Proposal could result in one or more of the actions specified in clauses (a)-(j) of Item 4 of Schedule 13D, including the acquisition or disposition of additional securities of the Issuer, a merger or other extraordinary transaction involving the Issuer, a change to the present board of directors of the Issuer, a change to the present capitalization or dividend policy of the Issuer, the delisting of the Issuer’s securities from the NASDAQ National Market System, and the causing of a class of equity securities of the Issuer to become eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).One or more of the Reporting Persons are expected to take actions in furtherance of the Proposal or any amendment thereof. ITEM 5.Interests in Securities of the Issuer. (a)As of October 22, 2007, GS Group, Goldman Sachs, and GS Direct, or another wholly-owned broker or dealer subsidiary of GS Group, may be deemed to beneficially own 33,737 shares of Common Stock, which were acquired in ordinary course trading activities by Goldman Sachs or another wholly-owned subsidiary of GS Group.Such 33,737 shares of Common Stock constitute 0.2% of the outstanding shares of Common Stock, based on the Reported Shares Outstanding. The aggregate shares of Common Stock described above does not include shares of Common Stock beneficially owned by any other member of any “group” within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, in which GS Group, Goldman Sachs, or GS Direct may be deemed a member. As aresult of the matters described in Item 4 above, the Reporting Persons may be deemed to constitute a “group”, within the meaning of Section 13(d)(3) of the Exchange Act, with, among others, the Poole Members and Mr. Perry. The Reporting Persons do not have affirmative information about any shares that may be beneficially owned by such other persons, other than the 6,027,738 shares of Common Stock reported as beneficially owned by the Poole Members and the 1,376,864 shares of Common Stock reported as beneficially owned by Mr. Perry in the Issuer’s Schedule 14A, filed with the SEC on April 30, 2007.Each Reporting Person hereby disclaims membership in any “group” with any person and disclaims beneficial ownership of any shares of Common Stock that may be or are beneficially owned by, among others, the Poole Members and Mr. Perry. In accordance with Securities and Exchange Commission Release No. 34-395538 (January 12, 1998) (the “Release”), this filing reflects the securities beneficially owned by certain operating units (collectively, the “Goldman Sachs Reporting Units”) of GS Group and its subsidiaries and affiliates (collectively, “GSG”). This filing does not reflect securities, if any, beneficially owned by any operating units of GSG whose ownership of securities is disaggregated from that of the Goldman Sachs Reporting Units in accordance with the Release.The Goldman Sachs Reporting Units disclaim beneficial ownership of the securities beneficially owned by (i) any client accounts with respect to which the Goldman Sachs Reporting Units or their employees have investment discretion, and (ii) certain investment entities of which the Goldman Sachs Reporting Units acts as the general partner, managing general partner or other manager, to the extent interests in such entities are held by persons other than the Goldman Sachs Reporting Units. (b)Each Reporting Person shares the power to vote or direct the vote and to dispose or direct the disposition of shares of Common Stock beneficially owned by such Reporting Person as indicated herein. (c)Schedule IV sets forth transactions in the Common Stock which were effected during the past sixty day period from August 23, 2007 through October 22, 2007, all of which were effected in the ordinary course of business of Goldman Sachs or another wholly-owned broker or dealer subsidiary of GS Group.The transactions in the Common Stock described in Schedule IV were effected on the over-the-counter market. Except as set forth in Schedule IV hereto, no transactions in the Common Stock were effected by the Reporting Persons or, to the knowledge of any of the Reporting Persons, any of the persons listed on Schedule I, Schedule II-A and Schedule II-B hereto, during the past sixty day period from August 23, 2007 through October 22, 2007. (d)No other person is known by any Reporting Person to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any shares of Common Stock. (e)Not applicable. ITEM 6.
